 


109 HR 4259 IH: Veterans’ Right to Know Act
U.S. House of Representatives
2005-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4259 
IN THE HOUSE OF REPRESENTATIVES 
 
November 8, 2005 
Mr. Thompson of California (for himself, Mr. Rehberg, Mr. Filner, Mr. Peterson of Minnesota, Mr. Matheson, Mr. Van Hollen, Mr. McDermott, Mr. Holt, and Mr. Strickland) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To establish the Veterans’ Right to Know Commission. 
 
 
1.Short titleThis Act may be cited as the Veterans’ Right to Know Act. 
2.EstablishmentThere is established a commission to be known as the Veterans’ Right to Know Commission (in this Act referred to as the Commission). 
3.Duties 
(a)In generalThe duties of the Commission shall be— 
(1)to investigate chemical or biological warfare tests or projects, especially such projects carried out between 1954 and 1973, placing particular emphasis on actions or conditions associated with such projects that could have contributed to health risks or been harmful to any United States civilian personnel or member of the United States Armed Forces who participated in such a project or who was otherwise potentially exposed to any biological or chemical agent, simulant, tracer, decontaminant, or herbicide as a result of such projects; and 
(2)to submit a report to Congress of its findings and recommendations. 
(b)Matters to be examinedIn carrying out this Act, the Commission shall specifically examine— 
(1)classified and unclassified data, test operation plans, safety plans, test reports, test results, and any other materials related to a chemical or biological warfare test or project; 
(2)the types and dosages of any biological or chemical agent, including any simulant, tracer, decontaminant, pharmaceutical, or herbicide, used during each chemical or biological warfare test or project; 
(3)information relating to the personal protection of participants in each chemical or biological warfare test or project, including respiratory equipment, clothing, citadel systems, vaccinations, and safety and medical protocols; 
(4)the list provided to the Department of Veterans Affairs by the Department of Defense of names of individuals who participated in each chemical or biological warfare test or project, the method by which such names were provided, and any other information relating to the number of individuals who participated in such a project or who were otherwise potentially exposed to any biological or chemical agent, simulant, tracer, decontaminant, pharmaceutical, or herbicide as a result of such a project; 
(5)the date and location of any land, air, or sea test conducted as part of any chemical or biological warfare test or project and the dispersal area likely to have been affected by the release of a chemical or biological agent, simulant, tracer, decontaminant, pharmaceutical, or herbicide during the tests; and 
(6)any available data collected during health screenings or cause of death determinations performed on any individual who participated in a chemical or biological warfare test or project to determine any possible health consequences of such participation. 
(c)Chemical or biological warfare test or projectIn this Act, the term chemical or biological warfare test or project means any project or program carried out by the Department of Defense, including Project 112 and the Shipboard Hazard and Defense Project (Project SHAD), as a part of which any biological or chemical agent, simulant, tracer, decontaminant, pharmaceutical, or herbicide was tested or used. 
4.Membership 
(a)Number and appointmentThe Commission shall be composed of 10 members as follows: 
(1)1 member appointed by the President, who shall serve as chair of the Commission. 
(2)1 member appointed jointly by the minority leader of the Senate and the minority leader of the House of Representatives, who shall serve as vice chair of the Commission. 
(3)2 members appointed by the majority leader of the Senate. 
(4)2 members appointed by the Speaker of the House of Representatives. 
(5)2 members appointed by the minority leader of the Senate. 
(6)2 members appointed by the minority leader of the House of Representatives. 
(b)Qualifications 
(1)In generalEach individual appointed to the Commission shall be a prominent United States citizen with national recognition and significant experience in areas related to the duties of the Commission. 
(2)Veteran appointments 
(A)Chair and vice chairThe chair and vice chair of the Commission shall be veterans (as that term is defined in section 101 of title 38, United States Code). 
(B)Members2 members of the Commission shall be veterans who participated in chemical or biological warfare test or project and who have knowledge of the tests conducted during such projects. 
(3)Other appointmentsA member of the Commission shall not be an officer of employee of the Federal Government, any State government, or any unit of local government. This paragraph shall not apply to appointments under paragraph (2). 
(c)Terms 
(1)In generalEach member shall be appointed for the life of the Commission. 
(2)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(d)Time for appointmentEach member of the Commission shall be appointed before the expiration of the 45-day period which begins on the date of the enactment of this Act. 
(e)Basic PayMembers shall be compensated at a rate not to exceed the daily equivalent of the annual rate of basic pay in effect for a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day during which that member is engaged in the actual performance of the duties of the Commission.  
(f)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(g)ChairThe chair shall serve as a full-time employee of the United States. 
(h)Quorum6 members of the Commission shall constitute a quorum but a lesser number may hold hearings. 
(i)Meetings 
(1)Initial meetingThe Commission shall meet as soon as practicable after the date of the enactment of this Act 
(2)Subsequent meetingsAfter the initial meeting, the Commission shall meet at the call of the chair or a majority of its members but no fewer than four times each year. 
5.Director and staff of Commission 
(a)DirectorThe chair, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of a Director. 
(b)StaffThe chair, in accordance with rules agreed upon by the Commission, may appoint and fix the compensation of any additional personnel as may be necessary to enable the Commission to carry out its functions. 
(c)Applicability of certain civil service lawsThe Director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that any individual so appointed may not receive pay in excess of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(d)Experts and consultantsThe Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, but at rates not to exceed the daily equivalent of the maximum annual rate of basic pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code. 
(e)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, without reimbursement, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
6.Powers of the Commission 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it. 
(b)Public meetings, hearings, and reports 
(1)Nonapplicability of the Federal Advisory Committee ActSection 10(a) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(2)Public meetings and release of public versions of reportsThe Commission shall— 
(A)hold public hearings and meetings to the extent appropriate; and 
(B)release public versions of the reports submitted under section 7. 
(3)Public hearingsA public hearing of the Commission shall be conducted in a manner consistent with the protection of information provided to or developed for or by the Commission as required by any applicable statute, regulation, or Executive order.  
(c)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section. 
(d)Obtaining official data 
(1)In generalThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act, including rosters of personnel who participated in any chemical or biological warfare test or project. Upon request of the chair, the head of that department or agency shall furnish that information to the Commission. 
(2)Participant information 
(A)Before the expiration of the 45-day period which begins on the date of the enactment of this Act, the head of a department or agency of the United States which is in possession of any participant information described in subparagraph (B) shall furnish such information to the Commission. 
(B)The participant information referred to in subparagraph (A) is the name, service number, social security number, and birth date of each individual who participated in a chemical or biological warfare test or project and the date and location of any such project in which the individual participated. 
(e)Security clearances 
(1)Chair and vice chairThe chair and vice chair of the Commission shall hold, as a condition of appointment to or employment with the Commission, appropriate security clearances for access to the classified briefing, records, and materials to be reviewed by the Commission or its staff and shall follow the guidance and practices on security under applicable Executive orders and agency directives. 
(2)Certain staffNot fewer than one-third of the staff of the Commission shall hold, as a condition of appointment to or employment with the Commission, appropriate security clearances for access to the classified briefing, records, and materials to be reviewed by the Commission or its staff and shall follow the guidance and practices on security under applicable Executive orders and agency directives. 
(3)Members and staff 
(A)In generalSubject to paragraph (2), the appropriate Federal agencies or departments shall cooperate with the Commission in expeditiously providing to the Commission members and staff appropriate security clearances to the extent possible pursuant to existing procedures and requirements. 
(B)ExceptionNo person shall be provided with access to classified information under this Act without the appropriate required security clearance access. 
(f)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. Gifts, bequests, or devises of money and proceeds from the sales of other property received as gifts, bequests, or devises shall be deposited in the Treasury and shall be available for disbursement upon the order of the Commission. 
(g)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(h)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
(i)Subpoena power 
(1)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter under investigation by the Commission. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States. 
(2)Issuance of subpoenas 
(A)In generalA subpoena may be issued under this subsection only— 
(i)by the agreement of the chair and vice chair; or 
(ii)by the affirmative vote of 4 members of the Commission. 
(B)Signature and serviceSubject to subparagraph (A), a subpoena issued under this subsection may be issued under the signature of the chair or any member designated by a majority vote of the Commission and may be served by any person designated by the chair or by any person designated by a member designated by a majority vote of the Commission. 
(3)Failure to obey a subpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may by punished by the court as civil contempt.  
(j)Contract authorityTo the extent or in the amounts provided in advance in appropriation Acts, the Commission may contract with and compensate government and private agencies or persons for services if entering into such contracts would enable the Commission to discharge its duties. 
7.Reports 
(a)Interim reportsThe Commission may submit to Congress, the Committees on Armed Services and Veterans’ Affairs of the Senate and House of Representatives, the Congressional intelligence committees, and the President, interim reports containing such findings, conclusions, and recommendations for corrective measures as have been agreed to by a majority of Commission members. 
(b)Final reportThe Commission shall transmit a final report to Congress, the Committees on Armed Services and Veterans’ Affairs of the Senate and House of Representatives, the Congressional intelligence committees, and the President, not later than 36 months from the date of the initial meeting of the Commission. The final report shall contain a detailed statement of the findings and conclusions of the Commission, together with its recommendations for any actions the Commission considers appropriate. 
(c)Form of reportEach report submitted under this section shall be unclassified but may contain a classified annex. 
(d)Recommendation to make public certain classified information 
(1)In generalIf the Commission determines that it is in the public interest that some or all of the information contained in a classified annex of a report under this section be made available to the public, the Commission shall make a recommendation to the Congressional intelligence committees to make such information public, and the Congressional intelligence committees shall consider the recommendation pursuant to the procedures under paragraph (2). 
(2)Procedure for declassifying informationThe procedures referred to in paragraph (1) are the procedures described— 
(A)with respect to the Permanent Select Committee on Intelligence of the House of Representatives, in clause 11(g) of Rule x of the Rules of the House of Representatives, One Hundred Eighth Congress; and 
(B)with respect to the Select Committee on Intelligence of the Senate, in section 8 of Senate Resolution 400, Ninety-Fourth Congress.  
(e)Congressional intelligence committeesIn this subsection, the term Congressional intelligence committees means— 
(1)the Permanent Select Committee on Intelligence of the House of Representatives; and 
(2)the Select Committee on Intelligence of the Senate.  
8.Termination 
(a)In generalThe Commission shall terminate upon the expiration of the 60-day period which begins on the date the Commission submits its final report under section 7(b). 
(b)Administrative activitiesThe Commission may use the 60-day period described in subsection (a) to conclude its activities, which may include providing testimony to committees of Congress concerning its findings, conclusions, and recommendations. 
9.Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this Act, which shall remain available until the termination of the Commission. 
 
